Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-03268-CMA-KMT

   JUANITA RAMOS,

         Plaintiff,

   v.

   WHOLE HEMP COMPANY LLC, d/b/a as Folium Biosciences,
   FOLIUM EQUITY HOLDING LLC,
   KASHIF SHAN, and
   QUAN NGUYEN.

         Defendants.


              ORDER AFFIRMING AND ADOPTING RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation (Doc. # 57) by

   Magistrate Judge Kathleen M. Tafoya, in which she recommends that Defendant Whole

   Hemp Company LLC d/b/a Folium Biosciences’ (“Folium”) Motion to Dismiss (Doc. # 33)

   should be granted in part and denied in part. Plaintiff Juanita Ramos filed an Objection

   to the Recommendation on September 10, 2020. (Doc. # 58.) For the following reasons,

   the Court affirms the Recommendation.

                                    I.    BACKGROUND

         Judge Tafoya’s Recommendation provides a recitation of the factual and

   procedural background of this dispute and is incorporated herein by reference. See 28
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 2 of 10




   U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

   what is necessary to address Plaintiff’s objections.

          Folium is a Colorado limited liability company that produces, manufactures, and

   distributes bulk cannabinoid extracts (“CBD”) derived from hemp. (Doc. # 31 at 1.)

   Plaintiff was employed with Folium from April 2017 until August 2018 as its Executive

   Vice President of U.S. and Foreign Government Affairs. (Id. at 9, 11.) She was also a

   member of the entity with a 1% stake in the company. Defendant Shan is Folium’s Chief

   Executive Officer, and Defendant Nguyen is the Vice President of Operations. (Id. at 6.)

          Plaintiff asserts that her employment was terminated based on a false allegation

   that she had been stealing from the company. She claims that the true reason for her

   termination was her refusal to participate in illegal acts that were being perpetrated by

   Defendant Shan. Plaintiff initiated this case, partially on behalf of Folium, because she

   “learned [that] while she was employed by Folium that Shan and Nguyen [had] been

   engaged in extensive criminal conspiracies to enrich themselves, at the expense of

   members (such as herself) and in violation of law.” (Id. at 12.) For example, Plaintiff

   alleges that Defendants Shan and Nguyen have used Folium to engage in illegal drug

   trafficking, launder money, and defraud members, investors, employees, and the

   Internal Revenue Service. See generally (id. at 2–32).

          Based on these allegations, Plaintiff raises eight claims for relief, including claims

   arising under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

   U.S.C. § 1961, and the Colorado Organized Crime Control Act (“COCCA”), Colo. Rev.

   Stat. § 18-17-101. On February 21, 2020, Folium filed a Motion to Dismiss Plaintiff’s


                                                2
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 3 of 10




   derivative claims—i.e., claims 1 through 3—for failure to state a claim. Judge Tafoya

   agreed and recommended that those claims be dismissed with prejudice. The instant

   Objection followed.

                                  II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

          In the absence of a timely objection, however, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

   927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (stating that “[i]t does not appear that Congress intended to require district court review

   of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

   when neither party objects to those findings.”)).

   B.     FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.


                                                 3
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 4 of 10




   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”

   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

   allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

   935 F.2d at 1198. “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added) (citing Bell Atlantic Corp.

   v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

   dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

   Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

   allegations in the complaint that are not entitled to the assumption of truth,” that is,

   those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

   at 679–81. Second, the Court considers the factual allegations “to determine if they

   plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

   claim for relief, such claim survives the motion to dismiss. Id. at 679.

          However, the court need not accept conclusory allegations without supporting

   factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

   Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained


                                                  4
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 5 of 10




   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

   556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

   of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

   possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                         III.    DISCUSSION

          The Court’s analysis will proceed in two steps. First, the Court will review the

   portions of the Recommendation to which neither party objects in order to determine

   whether there are any clear errors in Judge Tafoya’s findings and conclusions. Second,

   the Court will conduct a de novo review of the portions of the Recommendation to which

   Plaintiff objects.

   A.     CLEAR ERROR REVIEW

          Neither party objected to Judge Tafoya’s determination that Folium lacks

   standing to challenge Plaintiff’s direct RICO and COCCA claims because Plaintiff raises

   those claims in her individual capacity and asserts them exclusively against Defendants

   Shan and Nguyen. (Doc. # 57 at 17–18.)

          The Court has reviewed the relevant pleadings concerning Plaintiff’s claims

   against Defendants in their official capacities as well as the Recommendation. Based on

   this review, the Court concludes that Judge Tafoya’s thorough and comprehensive

   analyses and recommendations are correct, and “there is no clear error on the face of

   the record.” Fed. R. Civ. P. 72 advisory committee’s note. Therefore, the Court adopts


                                                    5
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 6 of 10




   the applicable portion of the Recommendation and denies the corresponding part of

   Folium’s Motion to Dismiss.

   B.     DE NOVO REVIEW

          Plaintiff objects to Judge Tafoya’s Recommendation to the extent it concludes

   that her derivative claims are subject to dismissal because she “did not comply with the

   requisite statutory waiting period applicable to member derivative claims.” (Doc. # 57 at

   10.) Additionally, Plaintiff raises an objection to Judge Tafoya’s determination that her

   request to amend her Complaint should be denied because Plaintiff made the request

   for the first time in her Response to Folium’s Motion to Dismiss. (Id. at 19.) Both

   objections lack merit.

          1.      Plaintiff Did Not Make an Appropriate Demand for Her Derivative Claims

          Pursuant to Colorado law, 1 a member of an LLC cannot initiate a derivative

   action unless:

          (a) A written demand has been made upon the limited liability company to
          take suitable action; and

          (b) Thirty days have expired from the date the demand was made; except
          that the thirty-day limitation shall not be required where:

                  (I) The member has been notified prior to the expiration of the
                  thirty-day period that the demand has been rejected by the limited
                  liability company; or




   1 Federal Rule of Civil Procedure 23.1 requires a complaint to “state with particularity” “any
   effort” to “obtain the desired action from the [corporation’s] directors” and “the reasons for not
   obtaining the action or not making the effort.” Fed. R. Civ. P. 23.1(b)(3). “Whether the
   complaint’s particular allegations suffice depends upon the substantive law of the state in which
   the entity is incorporated . . . .” City of Cambridge Ret. Sys. v. Ersek, 921 F.3d 912, 918 (10th
   Cir. 2019) (citing Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 108–09 (1991)).

                                                   6
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 7 of 10




                  (II) Irreparable injury to the limited liability company would
                  result from waiting for the expiration of the thirty-day period.

   Colo. Rev. Stat. § 7-80-714(1) (emphasis added). 2

          It is undisputed that Plaintiff did not wait 30 days to initiate this case after she

   submitted a demand letter to Folium, as required by § 7-80-714. In fact, Plaintiff

   concedes that she sent the demand letter and filed her Complaint on the same day.

   (Doc. # 57 at 4.) However, she argues that she was excused from the statutory

   requirement because compliance would have caused irreparable injury to Folium. 3 The

   Court disagrees.

          Judge Tafoya accurately observed that “[t]he Colorado Supreme Court has not

   construed ‘irreparable injury,’ as the term applies in § 7-80-714,” and that in such

   circumstances, “the federal court confronted with that issue must predict how the state’s

   highest court would rule.” (Doc. # 57 at 13) (quoting N. Nat. Gas Co. v. Nash Oil & Gas,

   Inc., 526 F.3d 626, 630 (10th Cir. 2008)). In order to ascertain the meaning of the term


   2 The Court rejects Plaintiff’s argument that futility is another exception to the demand
   requirement even though it is not referenced in § 7-80-714. As Judge Tafoya accurately noted,
   reading such an exception into the statute would be contrary to its plain language. (Doc. # 57 at
   16) (citing Long v. Cordain, No. 11CV701, 2016 Colo. Dist. LEXIS 18, at *15–16 (Colo. Dist.
   May 11, 2016) (noting § 7-80-714 “does not set forth [a futility] exception to its clear, specific
   and unambiguous requirements.”)); see also David C. Cripe, Derivative actions, 1 Colo. Prac.,
   Methods Of Practice § 5:44 (8th ed. June 2020 update) (“the fact that the demand would be
   futile is not sufficient grounds to avoid the demand.”).
   3 The Court notes that Plaintiff alternatively argues that her compliance was excused because
   she was aware that Folium rejected a different demand that was submitted by a different
   employee. (Doc. # 58 at 13–14.) Unsurprisingly, Plaintiff’s argument is not supported by any
   authority beyond Plaintiff’s idiosyncratic interpretation of § 7-80-714. Rather, as Judge Tafoya
   noted, the statute “unequivocally applies only when “[t]he member has been notified prior to the
   expiration of the thirty-day period that the demand has been rejected by the limited liability
   company[.]” (Doc. # 57 at 15) (quoting § 7-80-714(1)(b)(I)). Thus, according to the plain
   language of the statute, the exception applies only when a member has been notified that that
   member’s demand has been rejected.

                                                   7
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 8 of 10




   “irreparable injury,” Judge Tafoya looked to the usage of that term in the injunctive relief

   context. Thus, she determined that “irreparable harm” means “certain and imminent

   harm for which a monetary award does not adequately compensate.” (Doc. # 57 at 13)

   (emphasis added) (quoting Gitlitz v. Bellock, 171 P.3d 1274, 1278–79 (Colo. App. 2007)

   (“Irreparable harm is a pliant term adaptable to the unique circumstances that an

   individual case might present.”)). The Court agrees with Judge Tafoya’s interpretation.

          “The primary goal of interpretation is to ‘give effect to the intent of the enacting

   body.’” United States v. Richter, 796 F.3d 1173, 1185 (10th Cir. 2015) (quoting

   Benuishis v. Indus. Claim Appeals Office, 195 P.3d 1142, 1145 (Colo. App. 2008)). To

   ascertain this intent, Colorado courts “look to the plain meaning of the statutory

   language and consider it within the context of the statute as a whole.” Denver Post

   Corp. v. Ritter, 255 P.3d 1083, 1088 (Colo. 2011). “This exercise ordinarily entails

   reading words and phrases ‘according to the rules of grammar and common usage.’”

   Jordan v. Maxim Healthcare Servs., Inc., 950 F.3d 724, 732 (10th Cir. 2020) (quoting

   Colo. Rev. Stat. § 2-4-101). Words or phrases that “have acquired a technical or

   particular meaning, whether by legislative definition or otherwise, shall be construed

   accordingly.” § 2-4-101 (emphasis added).

          It is indisputable that “irreparable injury” has acquired a particular meaning in the

   legal context. Its meaning is consistent with Judge Tafoya’s interpretation of the term—

   i.e., “certain and imminent harm for which a monetary award does not adequately

   compensate.” Gitlitz, 171 P.3d at 1278–79. “To constitute irreparable harm, an injury

   must be certain, great, actual and not theoretical.” Schrier v. Univ. of Colo., 427 F.3d


                                                 8
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 9 of 10




   1253, 1267 (10th Cir. 2005) (quoting Heideman v. S. Salt Lake City, 348 F.3d 1182,

   1189 (10th Cir. 2003)).

             In the instant case, the alleged harm to Folium that would result from Plaintiff

   waiting for the expiration of the 30-day demand period is inherently theoretical as

   opposed to certain. For instance, Plaintiff claims that complying with the statutory

   requirements would mean that “Shan and Nguyen [would be] likely to cause Folium to

   commit numerous crimes” and they “are likely to take steps to cover up their criminality

   . . . .” (Doc. # 31 at 8) (emphasis added). As Judge Tafoya accurately noted, all of

   Plaintiff’s allegations of irreparable harm are speculative and “couched in terms of mere

   possibility . . . .” (Doc. # 57 at 14.) In addition, Plaintiff has not shown that the alleged

   harm could not be adequately compensated by monetary damages. Therefore, Plaintiff

   has failed to establish that waiting the statutory 30-day demand period would have

   caused irreparable injury to Folium, and her derivative claims must be dismissed as a

   result.

             2.     Denial of Leave to Amend is Warranted

             In Plaintiff’s Response to Folium’s Motion to Dismiss, Plaintiff argued that she

   should be given leave to amend her Complaint in the event Folium’s Motion was

   granted. (Doc. # 36 at 8.) In the Recommendation, Judge Tafoya properly rejected that

   argument because the deadline to modify the Scheduling Order had already expired,

   and “Plaintiff’s request was not made in a separate document, as required by the Local

   Rules.” (Doc. # 57 at 19) (citing D.C.COLO.LCivR 7.1(d) (“A motion shall not be

   included in a response or reply to the original motion. A motion shall be filed in a


                                                   9
Case 1:19-cv-03268-CMA-KMT Document 59 Filed 09/17/20 USDC Colorado Page 10 of 10




   separate document.”)). In her Objection, Plaintiff did not address the reasoning Judge

   Tafoya provided for her conclusion. See (Doc. # 58 at 14–15). As a result, Plaintiff’s

   improper request to amend her Complaint is denied.

                                     IV.     CONCLUSION

           Based on the foregoing, the Court ORDERS as follows:

       •   Judge Tafoya’s Recommendation (Doc. # 57) is AFFIRMED AND ADOPTED as

           an order of this Court; and

       •   Defendant Whole Hemp Company LLC d/b/a Folium Biosciences’ Motion to

           Dismiss (Doc. # 33) is GRANTED IN PART AND DENIED IN PART. The Motion

           is granted as to Plaintiff’s derivative claims (i.e., Claims 1–3), and those claims

           are dismissed with prejudice for the reasons stated in the Recommendation.

           Plaintiff’s other claims remain pending.

           DATED: September 17, 2020


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                                10
